 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10       RAHEEM MAJEED,                            Case No. CV 18-10509-DMG (KK)
11                               Petitioner,
12                        v.                       ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
13       WARDEN,                                   UNITED STATES MAGISTRATE
                                                   JUDGE
14                               Respondent.
15
16
17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
18   Habeas Corpus, the records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. No objections have been filed. The Court accepts
20   the findings and recommendation of the Magistrate Judge.
21          IT IS THEREFORE ORDERED that Judgment be entered dismissing this
22   action without prejudice.
23
24   DATED: April 16, 2019
                                               DOLLY M. GEE
25                                             UNITED STATES DISTRICT JUDGE
26    
27
28
